Citation Nr: 1241929	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis of 38 C.F.R. § 4.16(b).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from April and December 2006 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Notably, the instant claim of entitlement to TDIU stems from the Veteran's claims for higher increased disability ratings for migraine headaches and degenerative disc disease of the lumbar spine and arthritis of the cervical spine that were denied by the RO in the above-cited rating actions, respectively. 

In a June 2010 decision, the Board denied an increased compensable rating for the service-connected migraine headaches; denied an increased disability rating in excess of 20 percent for degenerative changes of the lumbar spine; denied an increased disability rating in excess of 10 percent for cervical spine arthritis for the period prior to October 3, 2006 and after October 29, 2009; and, granted a 20 percent increased disability rating for the cervical spine for the period from October 3, 2006 to October 28, 2009.  The Board remanded the issue of entitlement to TDIU the RO for adjudication and procedural development.  (See June 2010 Board decision, quoting  generally Rice v. Shinseki, 22 Vet. App. 447, 454 (2009)).  The requested development on the TDIU claim has been accomplished and the appeal has returned to the Board for additional review. 


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for the following disabilities:  (i) cervical spine arthritis (evaluated as 10 percent disabling from October 20, 2005 to October 2, 2006; 20 percent disabling from October 3, 2006 to October 28, 2009 and 10 percent therefrom); (ii) degenerative changes of the lumbar spine (evaluated as 20 percent disabling); (iii) sinusitis (evaluated as 10 percent disabling); (iv) hemorrhoids (evaluated as noncompensably disabling); (v) migraine headaches (evaluated as noncompensably disabling); and, right upper extremity radiculopathy (evaluated as 20 percent disabling).  His combined rating for his service-connected disabilities is 40 percent from October 20, 2005 to March 5, 2012, and 50 percent therefrom.  

2.  The Veteran is not precluded from obtaining or maintaining substantially gainful employment because of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability, on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

Before addressing the merits of the TDIU issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As noted in the Introduction, the TDIU claim was raised in the context of the Veteran pursuing higher increased ratings for his service-connected migraine headaches, degenerative disk disease of the lumbar spine and cervical spine arthritis.  Essentially, the TDIU issue is part and parcel of the increased rating claims.  See Rice, 22 Vet. App. 447 (2009).  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nonetheless, the Board recognizes that the Rice decision came after the RO denied the increased rating claims in the appealed April and December 2006 rating decisions.  Additionally, the criteria for entitlement to TDIU are very specific and require detailed financial information which may be elicited with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  To ensure complete development of the claim, the RO sent the Veteran a fully compliant notice letter in June 2010 which advised him of the types of evidence and/or information deemed necessary to substantiate his TDIU claim and the relative duties on the part of the Veteran and VA in developing this aspect of the claim.  Importantly, the RO provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for him to complete and return.  The Veteran did not respond to the RO's June 2010 letter, nor did he return the above-cited VA From 21-8940. 

To the extent that a timing deficiency exists, the Board finds that the timing deficiency was cured with readjudication of the issue in the supplemental statement of the case issued in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
On review of the record, the Board finds that no prejudicial error has occurred pertaining to the post-adjudicatory RO notice sent to the Veteran in June 2010 as the actions taken by VA after providing the notice have cured any timing error. Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim and given ample time to respond.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and clinical records from private and VA providers of treatment, as well as records from the Social Security Administration (SSA).  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  In addition, in March 2012, VA examined the Veteran to determine the effect, if any, that his service-connected disabilities had on his ability in obtaining and maintain substantially gainful employment.  A copy of the March 2012 VA examination report is continued in the claims files.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable schedular criteria.  See 38 C.F.R. § 3.327(a) (2012); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the TDIU claim on appeal. 



II. Laws and Regulations

The Veteran seeks entitlement to TDIU.  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

III. Legal Analysis

The Veteran seeks entitlement to TDIU.  He maintains that his service-connected disabilities render him unemployable.  

As noted above, a TDIU may be awarded on either a schedular or extraschedular basis.  As explained immediately below, in this case, only the extraschedular basis need be considered. 
.
The Veteran is service-connected for the following disabilities:  (i) cervical spine arthritis (evaluated as 10 percent disabling from October 20, 2005 to October 2, 2006; 20 percent disabling from October 3, 2006 to October 28, 2009 and 10 percent therefrom); (ii) degenerative changes of the lumbar spine (evaluated as 20 percent disabling); (iii) sinusitis (evaluated as 10 percent disabling); (iv) hemorrhoids (evaluated as noncompensably disabling); (v) migraine headaches (evaluated as noncompensably disabling); and, right upper extremity radiculopathy (evaluated as 20 percent disabling).  His combined rating for his service-connected disabilities is 40 percent from October 20, 2005 to March 5, 2012, and 50 percent therefrom.  (See March 2012 rating action). 

At no time during the appeal period has the Veteran been eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) because he has more than one service-connected disability and he does not possess at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more at any time during the appeal period.  Thus, the Board may only consider whether the criteria have been met to refer the claim to the C&P Director, pursuant to 38 C.F.R. § 4.16(b), for extraschedular consideration for this period of time. 

The Veteran has asserted that he can no longer follow gainful employment due to his service-connected disabilities.

The Board initially acknowledges that based on the evidence of record, as well as on a determination from the SSA, the Veteran is currently unable to secure or follow gainful employment because of multiple disabilities.  Indeed, the Veteran has not worked September 30, 2008, when he retired from his occupation as a postmaster at the United States Postal Service secondary to left shoulder surgery, a disability for which service connection has not been awarded.  (See SSA Form 3367, electronically filed by the Veteran in mid-October 2008).

Crucially, however, the key question at issue in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone, without considering the impact his other nonservice-connected disabilities [to include his bilateral shoulder disorders, chronic obstructive pulmonary disease and fibromyalgia].  See 38 C.F.R. § 3.341. 

Pertinently, private and VA treatment and examination reports uniformly disclose that the Veteran worked as a postmaster for the United States Postal Office until he retired in late September 30, 2008 secondary to left shoulder surgery.  These reports also show that he reported having lost thirty (30) days of work due to back problems, and that his ability to perform overhead work, such as reaching and lifting, was hindered by bilateral shoulder problems (e.g., complaints of pain, grinding and popping of the shoulders).  (See March 2006 (spine/joints/neurological), October 2006 (orthopedic) and November 2006 (peripheral nerve) examination reports)).  Treatment reports, prepared by the Missouri Baptist Hospital and Parkcrest Orthopedics, dated in June and July 2008, reflect that the Veteran was employed as a postmaster and that he had planned to retire from this position in late September 2008.  It was noted that he would not be able to return to this position because of its lifting requirements.  (See reports, prepared by Missouri Baptist Hospital and Parkcrest Orthopedics, dated in June and July 2008, respectively).  

In a February 2001 report, R. J., M. D., noted that the Veteran had complained of having right shoulder pain when he placed mail in the slots at his job at as a postmaster.  The Veteran related that both of his shoulders bothered him with overhead use and with lifting and reaching.  In reports, dated in March and April 2001, R. J., M. D., indicated that the Veteran had undergone an uncomplicated right shoulder arthroscopy.  In April 2001, Dr. R. J. reported that the Veteran had returned to his full activities. 

A SSA Disability Report-Field Office, Form 3367, electronically filed by the Veteran in mid-October 2008, reflects that he had undergone back surgery in April 2005, but that he had subsequently resumed his position at the post office.  The Veteran also reported that his COPD, fibromyalgia, back problems, and chronic sinusitis had limited his ability to work.  He indicated that he had retired from his job as a postmaster in late September 2008 secondary to left shoulder surgery in July 2008.  (See SSA Form 3367, filed by the Veteran in mid-October 2008).  
In a December 2008 decision, the SSA determined that the Veteran had become disabled as of July 2008 with a primary diagnosis of "disorders of back (discogenic & degenerative") and a secondary diagnosis of "other and unspecified arhropathies."  In reaching its determination, the SSA found that the Veteran was status-post lumbar surgery in April 2006; had cervical stenosis and mild to moderate foraminal stenosis with degenerative disc disease from C3-4 and C6-7, as well as degenerative changes in the lumbar spine; had undergone left shoulder arthroscopy with arthroscopic subacromial decompression and distal clavicle excision in July 2008; and had complaints of bilateral hip pain and well-controlled hypertension.  (See December 2008 SSA decision).  The Board notes that qualification for SSA disability benefits does not automatically qualify a veteran for TDIU, even where, as here, the SSA determination was based, in part, on the Veteran's degenerative disc disease of the cervical and lumbar spine.  The SSA determination is not controlling or binding on VA, although it is pertinent evidence, and represents evidence to be considered in the VA determination of qualification for TDIU.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nonetheless, the Board must give the body of SSA evidence, including the SSA determination, appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996). 

In March 2012, and pursuant to the Board's June 2010 remand directives, VA examined the Veteran to determine the effect, if any, that his service-connected disabilities had on his ability to obtain employment.  After an extensive physical evaluation of the Veteran, review of the claims files and recitation of his medical history, which is consistent with previously reported herein, the VA examiner diagnosed the Veteran with hemorrhoids, neck and thoracolumbar disabilities (i.e. degenerative disc disease of the cervical and lumbar spine) and migraine headaches.  The VA examiner indicated that the Veteran did not have any additional conditions that impacted his ability to work.  The VA examiner opined that the Veteran's degenerative disc disease of the cervical and lumbar spine, as well as his right upper extremity digit numbness, made heavy physical work impossible, but that sedentary employability was possible provided he would be able to change positions.  The VA examiner also determined that the Veteran's hemorrhoids and migraine headaches had no effect on his employability.  (See March 2012 VA examination report).  
Accordingly, the evidence of record, taken as a whole, portrays the Veteran as having employment-related problems caused by his service-connected disabilities, such as his cervical spine and lumbar spine disabilities.  Crucially, however, the evidence does not indicate that he cannot engage in substantially gainful employment due solely to such problems.  In fact, and as opined by the March 2012 VA examiner, the Veteran has been found to be employable in sedentary occupations provided that he would be able to change positions.  

The Board does not in any way disagree that the Veteran's service-connected disabilities, primarily his cervical and lumbar spine disabilities, have impacted his employability and are debilitating in many ways.  The Board however believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the currently assigned 10 and 20 percent ratings assigned to these disabilities, respectively.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms relating to his service-connected disabilities.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim of entitlement to TDIU, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  In this case, the Veteran has not submitted any evidence or information in support of his contention that he cannot maintain substantially gainful employment solely as a result of his service-connected disabilities.  By a June 2010 letter, the RO asked the Veteran to submit information with regard to his employment status.  In order to assist the Veteran, the RO enclosed VA Form 21-8940, Veterans application for Increased Compensation Based on Unemployability.  The Veteran did not submit any evidence in support of his claim, to include the above-cited form.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under the law, a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a). 

Overall, the Board finds that the preponderance of the evidence of record does not show that the Veteran is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected cervical and lumbar spine disabilities, right upper extremity neuropathy, hemorrhoids, migraine headaches, and sinusitis.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.


ORDER

The claim of entitlement to TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


